Cline, Judge:
These nine reappraisement appeals were consolidated for trial. The merchandise consists of bamboo rakes imported from Japan. In each case the importer made an advance on entry to meet advances made by the appraiser in test cases covered by ■entries 2029 and 3253.
At the trial the parties stipulated in open court that ‘ ‘the appraised values, less 45 sen per bale represents export value as that value is defined in section 402 of the Tariff Act of 1930; and that there was no foreign value for such merchandise.”
On the agreed facts, I find that export value, as that term is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the values of the merchandise herein involved; that there was no foreign value; and that such values of the bamboo rakes, are the appraised values, less 45 sen per bale.
Judgment will be entered accordingly.